DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to arguments filed December 13th, 2021.  No amendments have been made.  Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites a method, thus a process, one of the four statutory categories of patentable subject matter.  Claim 1 further recites the limitations:  identifying a first component included in an electronic device; generating a database search query based, at least in part, on an identity of the first component; automatically generating a list of historical records based on a set of results of [an] executed database search query; identifying a trend in the list of historical records based on [] a press release from a manufacturer or a manufacturing record;  determining a statistical likelihood that a historical composition of the type of the second component is representative of a composition of the first component included in the electronic device based on [] at least one historical record indicating one or more of [a set of characteristics of the second component]; determining a probability that the first component includes the substance based, at least in part, on a content of the at least one historical record included in the list of historical records and the statistical likelihood that the historical composition of the type of the second component is representative of the composition of the first component included in the electronic device and the identified trend; generating a list that includes a set of tests configured to determine a measured quantity of the substance in the first component; generating a risk assessment for the electronic device that includes a first list of substances that includes both of hazardous substances and non-hazardous substances for the electronic device that are predicted to be present in the electronic device based on, at least in part, (i) a probability that indicates the first component does include the substance and (ii) the measured quantity of the substance in the first component; each of which is a mental process that is capable of being performed in the human mind, or by a human with pencil and paper.  Succinctly, identifying a component, generating a search query, generating a list, identifying a trend, determining a statistical likelihood (for example, a person judging “there are 1 in 5 odds that this record is correct”), determining a probability, generating a list, and generating a risk assessment are all steps that a human can perform, practically, through observation and judgement (see MPEP 2106.04(a)(2)(III, Mental Processes, “including for example, observations, evaluations, judgements, and opinions”).  Further, the claim requirement that the steps be performed by a processor does not alter their status as mental process, as per MPEP 2106.04(a)(2)(III, Mental Processes)(C), A Claim That Requires a Computer May Still Recite a Mental Process), where the claimed invention is “merely using a computer as a tool to perform the concept.”  Therefore, Claim 1 recites an abstract idea (Step 2A Prong One).
a processor as a tool to perform the steps of the abstract idea; b) executing the database search query on digital records included in a database; c) retrieving at least one historical record included in the list of historical records, wherein the one historical record is a digital record included in the database wherein the historical record indicates (i) a type of second component and a type of first component are related in a set of related components and (ii) that a substance is included in the second component;  d) receiving a result of at least one test included in the set of tests, wherein the result includes the measured quantity of the substance in the first component; and e) updating the database with the result of the at least one test included in the set of tests.  None of these additional elements integrates the abstract idea into a practical application – there is no improvement in the functioning of a computer nor is there any technical improvement in any other technical field.  Specifically: limitation a) recites a processor at a high level of generality such that it amounts to no more than instructions to apply the exception using a generic computer component; limitations b), c), and d) recite extra-solution data-gathering activity, i.e. they are necessary for the execution of the abstract idea (including the particular data gathered in limitation c) ); e) recites insignificant extra-solution activity of storing data, and  they do not provide meaningful limitations on the practice of the abstract idea, and thus do not integrate the abstract idea into a practical application (see MPEP 2106.04(d)(I)).   Therefore, Claim 1 is directed to the judicial exception (Step 2A Prong 2).
Further, the additional elements in Claim 1, taken alone and in combination, do not represent significantly more than the abstract idea itself.  Mere instructions to apply an exception using a generic computer processor (i.e. a) ) cannot provide an inventive concept (see MPEP executing a database search query on digital records included in a database is well-understood, routine, and conventional activity (see Denker, US PG Pub 2013/0311925, [0066], “the method automatically (e.g. without initiation by the user) formulates a computer-executable search query using conventional query development techniques, and executes the search query using conventional information retrieval techniques” to show that searching a database for digital records is conventional).  Limitations c) and d) are mere data gathering necessary to perform the recited judicial exception, and are therefore insignificant extra-solution activity (see MPEP 2016.05(g)) and are recognized as well-understood, routine, and conventional by MPEP 2106.05(d)(II)(i), “receiving or transmitting data over a network” where the particular data gathered is merely reciting a field-of-use or technological environment on which to perform the abstract idea (MPEP 2106.05(h)).   Limitation e) is “storing or retrieving information in memory” which is well-understood, routine, and conventional by MPEP 2106.05(d)(II)(iv).  Finally, there is no nexus between the additional elements (i.e. there is nothing in the combination of data gathering or data storage using a processor that provides an inventive concept) that can create significantly more than the abstract idea itself (Step 2B).  Thus, Claim 1 is subject-matter ineligible.
Claims 2-7, dependent upon Claim 1, only recite additional limitations which, other than the requirement to be performed on a computer, are mental processes and thus part of the abstract idea recited in Claim 1.  Succinctly, the acts of comparing lists, identifying a difference, identifying a test, identifying a substance in a list, identifying a second test, determining that a difference is indicated based on a comparison of records, identifying a historical record from a list, removing the historical record from the list (i.e. crossing an item off of a list performed with pencil and paper), determining that an age of a product line indicates that a change has likely occurred, determining whether there exists a number of records, determining it is statistically probable than an insufficient number of results exist, identifying a second test, determining an accuracy and a precision for a composition, and determining a probability that the first list represent[s] the actual substances can all practically be performed by a human, in the mind, or (in the case of altering a list) with the aid of only pencil and paper.  
Therefore, no new additional elements are recited in dependent Claims 2-7, thus the abstract idea is neither integrated into a practical application nor do the claims recite significantly more than the abstract idea.  Claims 2-7 thus remain subject-matter ineligible.

Claims 8-14 recite a computer program product comprising a computer readable storage media and program instructions, clearly defined in the specification “not to be construed as being transitory signals per se” [0052], thus recite an article of manufacture, one of the four statutory categories of patentable subject matter.  However, as these claims only recite program instructions to perform the method steps of Claims 1-7, respectively, and the implementation of the abstract idea on generic computer equipment cannot integrate the abstract idea into a practical application nor provide an inventive concept (per MPEP 2106.04(a)(2) & MPEP 2106.05(f)), Claims 8-14 are rejected as subject-matter ineligible for reasons set forth in the rejections of Claims 1-7, respectively.
Claims 15-20 recite a computer system comprising: a processor; a computer readable storage medium; and program instructions stored on the computer readable storage medium, and thus recite an article of manufacture, one of the four statutory categories of patentable subject matter.  However, as these claims only recite generic computer components 

Response to Arguments
Applicant’s arguments filed December 13th, 2021 have been fully considered but they are not fully persuasive. 

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the claims have been fully considered, and are unpersuasive.
Applicant first argues “the improvements involve the ability to recognize combining historical records of components to generate a statistically likely quantity of a substance that is included in an assembly.”  However, this quote describes an improvement in an abstract idea performed on a computer, not an improvement in technology.  Further, “improvements increase the accuracy of an assessment of substances included in an assembly of substances by reducing errors (e.g., from differences in skill level)” describes only an improvement in the abstract idea, gained by using a computer – which is not subject-matter eligible (similar to the example in MPEP 2106.05(a)(I)(ii), “accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer” – applicant’s argument that the increase of accuracy is due to implementation on a computer describes a parallel situation, where the improvement in accuracy/speed is only due to using a computer).  Further, 
As detailed in the rejection, the claims recite a number of mental processes of observation or judgements, performed by a computer, along with well-understood, routine, and conventional extra-solution activity of (e.g. storing data in memory, data gathering, etc.).

Conclusion
The amended claims have been searched, but the present combination of features has not been uncovered in the prior art.  The closest prior art uncovered to the specific feature cited in the amendment is Frankland, US PG Pub 2002/0026339, which does identify trends in data regarding hazardous substances at a facility for reporting, but does not do so for the purpose of analyzing whether a hazardous substance may be included in a product.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M SMITH/Primary Examiner, Art Unit 2122